Citation Nr: 0003970	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 477A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in a March 30, 1998 decision denying 
entitlement to service connection for residuals of 
meningitis.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.

In a letter received by the Board of Veterans' Appeals 
(Board) in June 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in a March 30, 1998 Board 
decision denying entitlement to service connection for 
residuals of meningitis.  This claim was received subsequent 
to the Board's October 1998 denial of the veteran's claim for 
reconsideration of the March 1998 Board decision and the 
issuance of an April 1999 letter informing the veteran of his 
right to file a CUE motion.


FINDINGS OF FACT

1.  In a decision issued on March 30, 1998, the Board denied 
entitlement to service connection for residuals of 
meningitis.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the March 30, 1998 decision.

3.  The March 30, 1998 decision by the Board to deny 
entitlement to service connection for residuals of meningitis 
did not involve improper application of statutory and 
regulatory provisions extant at the time of the decision.


CONCLUSION OF LAW

The March 30, 1998 decision, in which the Board denied 
entitlement to service connection for residuals of 
meningitis, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) with regard 
to the issue of CUE in an RO rating decision provide a 
further framework for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error 
must be one which would have manifestly changed the outcome 
at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the March 1998 Board decision because he 
first suffered from meningitis during service and now has 
residuals of such despite the fact that there are no service 
medical records confirming this disorder during service.

Under the laws and regulations of the VA in effect at the 
time of the March 1998 Board decision, service connection was 
warranted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  For the 
showing of chronic disease in service, there was required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service was not 
established, a showing of continuity of symptoms after 
discharge was required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection could also be granted 
for any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  These laws and 
regulations remain in effect in the 1999 edition of the Code 
of Federal Regulations.

In reviewing the facts of this case, the Board notes that the 
veteran's service medical records were determined to be 
largely unavailable as a result of a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri, and 
the earliest medical evidence potentially relating to the 
veteran's claimed disorder was a July 1972 
electroencephalogram (EEG) conducted at St. Francis Hospital 
in Peoria, Illinois, which revealed mildly abnormal findings.  
An October letter from Nancy S. Williams, M.D., S.C., 
indicates that meningitis was diagnosed in 1953 and that the 
veteran had stated that an I.Q. test performed following this 
illness was several points lower than an I.Q. test performed 
prior to the onset of this illness.  The report of a March 
1997 VA neurological examination contains a diagnosis of 
status post meningitis, and "possible" seizures secondary 
to in-service meningitis were also noted.

The Board, in its March 1998 decision, took note of the facts 
described above but found that, despite the findings of Dr. 
Williams and the March 1997 VA examiner, the notations of in-
service meningitis were based on the veteran's reported 
history and were speculative in nature.  As such, this 
evidence was found to be of insufficient probative value, 
given that no specific symptomatology that could be 
attributed to meningitis was shown until July 1972.  The 
Board thus, denied the veteran's claim for service connection 
for residuals of meningitis on its merits, and the Board's 
decision reflects consideration of 38 U.S.C.A. §§ 1110 and 
1131 (West 1991) and 38 C.F.R. § 3.303 (1998).

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the March 
1998 decision.  There is also no indication that the correct 
laws and regulations were incorrectly applied.  Rather, the 
Board applied the laws and regulations described above, 
specifically 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. 
§ 3.303, and found that, although there was evidence 
favorable to the veteran's claim, the preponderance of the 
evidence was against his claim.  As such, the Board finds 
that, in the March 1998 decision, the Board correctly applied 
the statutory and regulatory provisions in effect at that 
time.

The Board has considered the veteran's argument that the 
Board incorrectly decided his claim in the March 1998 
decision, but, as noted above, the mere misinterpretation of 
facts, as alleged by the veteran, does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
at 253.  Further, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d).  In short, there is no indication that the 
Board failed to correctly apply the statutory and regulatory 
provisions extant at the time of the March 1998 decision to 
the correct facts as they were known at the time.  In the 
absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been 
manifestly different but for error, there is simply no basis 
upon which to find CUE in the Board's March 30, 1998 
decision.  The veteran's motion must, therefore, be denied.

ORDER

In the absence of clear and unmistakable error in the March 
30, 1998 Board decision denying entitlement to service 
connection for residuals of meningitis, the appeal is denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


